Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-30 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Drawings Objections
The drawings are objected to because Fig. 1A-1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see [0004]-[0005] of the Instant Specification which describe fig. 1A-1B as background prior conventional techniques). See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled "Replacement Sheet" in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance. Corrected drawing sheets in 

35 USC § 112(f) – Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. 

This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: all of the limitations in claims 12-13 and 16-17, and the third limitations of claims 14-15.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because all of the limitations recited in ll. 10-19 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (i.e. plurality of processor devices, synchronization management circuit, semaphore, computer readable storage medium) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic 

As per claims 2-11, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-11 recite the same abstract idea of claim 1. Claims 2-11 recite additional mental processes (e.g. adjust, provide, increment, set, decrement), insignificant extra-solution activity (e.g. receive), and non-functional descriptive language (e.g. further defining the indicator, initial wait value, target wait count indicator, synchronization management circuit, processor-based system, the device). Therefore the aforementioned claims 2-11 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claims 12-30, they have similar limitations as claims 1-11 and are therefore rejected using the same rationale.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):


Claims 3-4, 14-15, and 20-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following claims are vague and indefinite:

As per claim 3, in ll. 2-3 it is not clear how the invention operates if the semaphore is a negative integer.

As per claim 4, in ll. 3 it is unclear how the invention operates if the initial wait value is a negative integer.

As per claims 14-15 and 20-21 they have similar limitations as claims 3-4 and are rejected using the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-10, 12-21, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara et al. (US 6,026,427) (hereinafter Nishihara) in view of Nieuwland et al. (US 2002/0083276) (hereinafter Nieuwland).

As per claim 1, Nishihara teaches the invention substantially as claimed including a distributed processor-based system, comprising: 
	a plurality of processor devices (fig. 1, block 12); and 
	a synchronization management circuit communicatively coupled to the plurality of processor devices (fig. 1, block 16) and comprising a plurality of semaphores (col. 2, ll. 46-48) each comprising: 
	a counting semaphore value indicator (col. 4, ll. 30-64); 
	reset a value of a counting semaphore value indicator of the semaphore to an initial semaphore value (col. 4, ll. 36 and col. 5, ll. 39-40).

Nishihara does not explicitly teach:
	a current wait count indicator; and a 
	target wait count indicator; 
	the synchronization management circuit configured to: 
	determine that a value of a current wait count indicator of a semaphore of the plurality of semaphores equals a value of a target wait count indicator of the semaphore; and 
	responsive to determining that the value of the current wait count indicator of the semaphore equals the value of the target wait count indicator of the semaphore: 


However, Nieuwland teaches:
	a current wait count indicator ([0013] data producer semaphore); and
	a target wait count indicator ([0013] data consumer semaphore); 
	the synchronization management circuit configured to: 
	determine that a value of a current wait count indicator of a semaphore of the plurality of semaphores equals a value of a target wait count indicator of the semaphore ([0013] and [0015] compare the data producer and consumer semaphores and determine that they are equal); and 
	responsive to determining that the value of the current wait count indicator of the semaphore equals the value of the target wait count indicator of the semaphore (fig. 4, block 58): reset the value of the current wait count indicator of the semaphore to an initial wait value (fig. 4, block 62; [0013]; [0015]; [0017] if the semaphores are equal then toggle the semaphore).

Nieuwland and Nishihara are both concerned with semaphores. Nishihara teaches resetting a semaphore counter while Nieuwland teaches comparing semaphores. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishihara in view of Nieuwland because it would provide for a way to extend the number of entities accessing a single data facility either as consumers or producers of information.

As per claim 2, Nishihara further teaches wherein the synchronization management circuit is further configured to: receive an indication that a wait operation for the semaphore of the plurality of semaphores is completed (col. 3, ll. 61 to col. 4, ll. 3; col. 4, ll. 40-67; col. 5, ll. 14-17; col. 6, ll. 8-10 and 22-26); and responsive to receiving the indication that the wait operation for the semaphore is completed, adjust the value of the current wait count indicator of the semaphore towards the value of the target wait count indicator of the semaphore (col. 4, ll. 24-39 and ll. 62 to col. 5, ll. 7, ll. 18-27, 56-57, 61-67 and col. 6, ll. 4-5 and 30-38).

As per claim 3, Nishihara further teaches wherein: the value of the target wait count indicator of the semaphore is a non-zero integer (col. 5, ll. 53-55 and col. 6, ll. 12-13); the initial wait value is zero (0) (col. 4, ll. 42-43 and 61-62; col. 5, ll. 11-13 and 28-29); and the synchronization management circuit is configured to adjust the value of the current wait count indicator of the semaphore towards the value of the target wait count indicator of the semaphore by incrementing the current wait count indicator of the semaphore (col. 4, ll. 24-39 and 62-67; col. 5, ll. 1-7, 18-27, and 61-67).

As per claim 4, Nishihara further teaches wherein: the value of the target wait count indicator of the semaphore is zero (0) (col. 4, ll. 36, 42-46, and 62-63; col. 5, ll. 11-13, 36-41; col. 6, ll. 3-5 and 46-47); Nieuwland teaches the initial wait value is a non-zero integer (fig. 4, block 62; [0013]; [0015]; [0017]); and Nishihara further teaches the synchronization management circuit is configured to adjust the value of the current wait count indicator of the semaphore towards the value of the target wait count indicator of the semaphore by 

As per claim 8, Nishihara further teaches wherein the synchronization management circuit is further configured to: receive an indication to perform an increment operation on the value of the counting semaphore value indicator of the semaphore, wherein the indication to perform the increment operation comprises a target wait count value; increment the counting semaphore value indicator of the semaphore responsive to receiving the indication to perform the increment operation; and set the value of the target wait count indicator of the semaphore to the target wait count value (col. 4, ll. 24-39 and 62 to col. 5, ll. 7, ll. 18-27 and 61-67).

As per claim 9, Nishihara further teaches wherein the synchronization management circuit is further configured to: receive an indication to perform a decrement operation on the value of the counting semaphore value indicator of the semaphore, wherein the indication to perform the decrement operation comprises a target wait count value; decrement the counting semaphore value indicator of the semaphore responsive to receiving the indication to perform the decrement operation; and set the value of the target wait count indicator of the semaphore to the target wait count value (col. 5, ll. 56-57 and col. 6, ll. 4-5 and 30-38).

As per claim 10, Nishihara further teaches an integrated circuit (IC) (col. 6, ll. 62-63).

As per claim 12, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 13, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 14, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 15, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

As per claim 16, it has similar limitations as claim 8 and is therefore rejected using the same rationale. 

As per claim 17, it has similar limitations as claim 9 and is therefore rejected using the same rationale. 

As per claim 18, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 19, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 20, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 21, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

As per claim 25, it has similar limitations as claim 8 and is therefore rejected using the same rationale. 

As per claim 26, it has similar limitations as claim 9 and is therefore rejected using the same rationale. 

As per claim 27, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 28, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 29, it has similar limitations as claim 8 and is therefore rejected using the same rationale. 

As per claim 30, it has similar limitations as claim 9 and is therefore rejected using the same rationale. 

Claims 5-6 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara in view of Nieuwland as applied to claims 2 and 19 respectively above, and further in view of Circenis et al. (US 2004/0148607) (hereinafter Circenis).

As per claim 5, Nishihara and Nieuwland do not explicitly teach wherein the synchronization management circuit comprises a global synchronization management (GSM) circuit communicatively coupled to a plurality of local synchronization management (LSM) circuits corresponding to the plurality of processor devices of the distributed processor- based system.

However, Circenis teaches wherein the synchronization management circuit comprises a global synchronization management (GSM) circuit communicatively coupled to a plurality of local synchronization management (LSM) circuits corresponding to the plurality of processor devices of the distributed processor- based system ([0007]-[0009]; [0017]-[0026]; [0039]-[0055]; [0059]-[0066]).

Circenis and Nishihara are both concerned with semaphores. Nishihara teaches resetting a semaphore counter while Circenis teaches local and global synchronization. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishihara and Nieuwland in view of Circenis because it would improve the management of a periodic single execution task among multiple autonomously executing processes based on a periodic schedule.

As per claim 6, Circenis teaches wherein an LSM circuit of the plurality of LSM circuits is configured to provide, to the GSM circuit, the indication that the wait operation for the semaphore is completed ([0061]-[0064]).

As per claim 22, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

As per claim 23, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara in view of Nieuwland in view of Circenis as applied to claims 5 and 22 respectively above, and further in view of Long et al. (US 2016/0072883) (hereinafter Long).

As per claim 7, Nishihara, Nieuwland, and Circenis do not explicitly teach wherein the GSM circuit is configured to, responsive to determining that the value of the current wait count indicator of the semaphore equals the value of the target wait count indicator of the semaphore, provide a reset indication to the plurality of LSM circuits.

However, Long teaches wherein the GSM circuit is configured to, responsive to determining that the value of the current wait count indicator of the semaphore equals the value 

Long and Nishihara are both concerned with synchronization in a computing environment. Nishihara teaches resetting a semaphore counter while Long teaches local and global synchronization. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishihara, Nieuwland, and Circenis in view of Long because it would provide for better synchronization within the computing system.

As per claim 24, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nishihara in view of Nieuwland as applied to claim 1 above, and further in view of Ahn (US 2018/0054692).

As per claim 11, Nishihara and Nieuwland do not explicitly teach a device selected from the group consisting of: a set top box; an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a global positioning system (GPS) device; a mobile phone; a cellular phone; a smart phone; a session initiation protocol (STP) phone; a tablet; a phablet; a server; a computer; a portable computer; a mobile processor-based device; a wearable processor- based device; a desktop computer; a 

However, Ahn teaches a device selected from the group consisting of: a set top box; an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a global positioning system (GPS) device; a mobile phone; a cellular phone; a smart phone; a session initiation protocol (STP) phone; a tablet; a phablet; a server; a computer; a portable computer; a mobile processor-based device; a wearable processor- based device; a desktop computer; a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player; a digital video player; a video player; a digital video disc (DVD) player; a portable digital video player; an automobile; a vehicle component; avionics systems; a drone; and a multicopter ([0033]-[0044]; [0123]; [0128]; [0144]; [0165]).

Ahn and Nishihara are both concerned with computing circuitry. Nishihara teaches resetting a semaphore counter while Ahn teaches various types of devices. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishihara and Nieuwland in view of Ahn because it would provide for a way to distribute content to an electronic device.


Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            February 16, 2021